Exhibit 10.1

 

AMENDMENT NO. 2 TO THE LOAN CONVERSION AGREEMENT

 

 

THIS AMENDMENT NO. 2 TO LOAN CONVERSION AGREEMENT (this “Amendment”) is made and
entered into as of November 13, 2015, by and between Flux Power Holdings, Inc.,
a Nevada corporation (“Flux Holdings”), Flux Power, Inc., a California
corporation (“Flux Power” and together with Flux Holdings, the “Company”) and
Esenjay Investments, LLC (“Esenjay” and together with the Company, the
“Parties”) to be effective as of September 3, 2015. This Amendment amends the
Loan Conversion Agreement between the Company and Esenjay dated September 3,
2015 (the “Original Agreement”), as amended by that certain Amendment to the
Loan Conversion Agreement dated October 6, 2015 (the “First Amendment”). All
capitalized terms used and not defined in this Amendment shall have the meaning
ascribed to them in the Original Agreement and the First Amendment.

 

RECITALS

 

WHEREAS, on September 3, 2015, the Company and Esenjay entered into the Original
Agreement pursuant to which Flux Power agreed to issue 51,171,025 shares of its
common stock (based on $0.04 per share) (the “Shares”) in exchange for the
cancellation of a total principal amount of $2,000,000 (“Principal Amount”)
outstanding debt (total Esenjay outstanding debt was $2,200,000 at September 3,
2015) under the Secondary Revolving Promissory Note, the Bridge Loan Promissory
Note and the Unrestricted Line of Credit (collectively, the “Loan Agreements”),
with Esenjay, plus $46,841 in accrued and unpaid interest on such Principal
Amount as of September 3, 2015.

 

WHEREAS, on October 6, 2015, the Company and Esenjay entered into the First
Amendment pursuant to which the Company granted Esenjay the right to convert
additional amounts to be borrowed under the Loan Agreements into shares of its
common stock at the conversion price equal to the future offering price of its
shares (“Conversion Right”).

 

WHEREAS, the Original Agreement as amended by the First Amendment has triggered
an unintended accounting treatment of the Conversion Right, and the Parties
desire to amend the Original Agreement a second time to rescind Esenjays’ right
to convert additional amounts to be borrowed under the Loan Agreements at a
conversion price equal to the future offering price of Company’s shares.

 

WHEREAS, the Parties now wish to amend Section 1.1 of the Original Agreement, as
amended, to be effective as of September 3, 2015, to properly reflect the intent
of the Parties regarding the Conversion Right.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

 

1.           Amendment. Section 1.1 of the Original Agreement, as amended by the
First Amendment, is hereby further amended by substituting the following
provision for such Section 1.1 in its entirety:

 

“1.1 Debt Conversion. Esenjay hereby agrees and acknowledges that as of
September 3, 2015, Company had principal amount of $2,200,000 of debt
outstanding under the Loan Agreements, of which only $2,000,000 is convertible
into shares of Common Stock (“Shares”) at a conversion price of $0.04 per share
(“Debt Conversion”).”

 



 

 

 

2           Clarification. Esenjay hereby acknowledges and confirms that except
as set forth in Section 1.1 of the Original Agreement, as amended by this
Amendment, it does not have a right to convert additional amounts to be borrowed
under the Loan Agreements at a conversion price equal to the future offering
price of Company’s shares or at $0.04 per share.

 

3.           Ratification of Original Agreement. The Original Agreement and Loan
Agreements, as expressly amended hereby, is ratified and affirmed by the Company
and Esenjay, and remains in full force and effect.

 

4.           Survival. All representations, warranties, covenants,
indemnifications and obligations set forth in the Original Agreement (as amended
hereby), this Amendment and all agreements, certificates and instruments
delivered in connection therewith or herewith shall survive the execution and
delivery of this Amendment and shall remain in full force and effect in
accordance with their respective terms to the extent provided in the Original
Agreement (as amended hereby), this Amendment and all agreements, certificates
and instruments.

 

 

 

 

 

 

4.           Counterparts. This Amendment may be executed in any number of
counterparts, all of which together shall constitute one instrument.

 

 

ESENJAY: COMPANY:    

Esenjay Investments, LLC

 

Flux Power Holdings Inc.     By: /s/ Michael Johnson   By: /s/ Ronald F. Dutt  
Name: Michael Johnson, Manager   Name: Ronald F. Dutt         Title: CEO        
           

Flux Power, Inc.

            Address: 500 N. Water Street, Suite 1100S   By: /s/  Ronald F. Dutt
 

 

Corpus Christi, Texas 78401               Name: Ronald F. Dutt         Title:
CEO  

 

 

 



 

